            Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIEMENS MEDICAL SOLUTIONS USA, INC.,

                       Plaintiff,                        Civil Action No. 20 cv 9634

                -against-                                COMPLAINT

ANTHONY MEDIGO,

                       Defendant.



       Plaintiff Siemens Medical Solutions USA, Inc. (“Siemens Healthineers” or “Plaintiff”),

complaining of Anthony Medigo (“Medigo” or “Defendant”) as and for its Complaint and

Application for Temporary and Permanent Injunctive Relief, alleges as follows:


                                           The Parties
       1.       Plaintiff is a Delaware corporation with a principal place of business in Malvern,

Pennsylvania.

       2.       Upon information and belief, Medigo is a resident of New York County, State of

New York.

                                     Jurisdiction and Venue

       3.       This Court has diversity jurisdiction over the pending matter pursuant to 28 U.S.C.

§ 1332(a) (1) because Defendant and Plaintiff are residents of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       4.       Venue is properly laid in this court pursuant to 28 U.S.C. §1391(b) (1) because

Medigo resides in this District.
            Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 2 of 23




                                       Factual Allegations

A.    Siemens Healthineers’ Business and the Intracardiac Echo Catheters

       5.       Siemens Healthineers is a provider of healthcare solutions and services.         It

develops, manufactures and sells a diverse range of market-leading and innovative imaging,

diagnostic and advanced therapies products and services to healthcare providers, and also provides

clinical consulting services, complemented by an extensive range of training and service offerings.

       6.       In or about 2002, Siemens Healthineers acquired a company named Acuson which

manufactured, among other things, a device known as the ACUSON Acunav Intracardiac

echocardiography catheter (the “2D ICE Catheter”). This device enabled physicians to engage in

intraluminal visualization of great vessel anatomy and physiology and intracardiac visualization

of cardiac anatomy, physiology and devices within the heart.

       7.       In or about 2005, Siemens Healthineers entered into an agreement with Biosense

Webster, Inc. (“BWI”), a subsidiary of Johnson & Johnson, under which it sold its 2D Catheters

to BWI on an exclusive basis for incorporation into BWI products, which were in turn sold to

hospitals, clinics and medical offices. Through this arrangement, Siemens Healthineers has

generated substantial sales which reached approximately $192 million in the fiscal year which

ended on September 30, 2019.

       8.       Beginning in or around 2006, Siemens Healthineers began developing an

intracardiac echocardiography catheter which was designed to provide real-time, three-

dimensional imaging for use in valve repair and valve replacement procedures (the “3D/4D ICE

Catheter”). This new and improved type of catheter was intended to give interventional

cardiologists better and more complete real-time three-dimensional volume imaging.




                                                2
             Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 3 of 23




        9.       Siemens Healthineers introduced its first 3D/4D ICE Catheter, known as the

AcuNav V, in 2012, followed by the AcuNav Volume ICE Catheter, for which development began

in 2014, leading to product introduction in 2018.

        10.      The AcuNav Volume ICE Catheter represented a significant improvement over

existing ICE Catheters because unlike ultrasound probes which are inserted through the esophagus,

it is inserted into the heart through the femoral or jugular vein and allows imaging from inside the

heart. This often eliminates the need for general anesthesia and makes procedures safer and more

efficient.

        11.      The development of the 3D/4D ICE Catheters, such as the AcuNav V and the

AcuNav Volume ICE Catheter, was a time-consuming and expensive product. The development

of the AcuNav Volume ICE Catheter alone consumed more than 300 person months of effort and

a cost of approximately $18 million.

        12.      The market for the AcuNav Volume ICE Catheter is estimated to grow to

approximately $800 million per year by 2030 and at present, and to the best of its knowledge,

Siemens Healthineers has a one hundred percent market share of that market.

B.     Medigo Joins Siemens Healthineers and Accepts the Confidentiality Agreement

        13.      In November 2016, Siemens Healthineers hired Medigo as Vice President

Cardiology – Advanced Therapies, a non-senior management position.

        14.      In or about the summer of 2018, Medigo participated in an internal workshop

concerning the AcuNav Volume Catheter.

        15.      In November 2018, Siemens Healthineers promoted Medigo to the position of Vice

President – Interventional Therapies, a senior management position.



                                                 3
              Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 4 of 23




           16.      As a requirement for, and as consideration for this promotion, on or about

November 13, 2018, Medigo was asked to and did sign a Senior Management Restrictive

Covenants, Confidentiality and Intellectual Property Assignment Agreement (the “Confidentiality

Agreement”)

           17.      Section 5(E) of the Confidentiality Agreement provides, in relevant part:

           To protect the Company’s trade secrets and other business interests, during the
           Restricted Period, Employee will not (as an employee, consultant, owner, officer,
           director, partner, or otherwise) knowingly participate in, manage, supervise or
           provide Competing Services for a Competing Business in the Restricted Area. The
           parties expressly stipulate that the foregoing restriction (the “Non-Compete
           Restriction”) is necessary because the other restrictions provided for in this
           Agreement are insufficient to prevent unfair competition and protect the
           Company’s trade secrets and other legitimate business interests standing alone, and
           because Employee is of special, unique, and extraordinary value.
           18.      Section 1(B)(xi) of the Confidentiality Agreement defines Restricted Period as “a

period of one (1) year following the date upon which Employee’s employment with the Company

ends, without regard to which party ended the employment relationship or why it was ended”.

           19.      The Confidentiality Agreement defines Competing Services, at Section 1(B)(iv),

as:

           services that either (i) are the same as, similar to, or comparable in function or
           purpose to the services Employee provided, worked to develop, managed, or
           supervised as an employee of the Company in the [last two years of Employee’s
           employment] 1 , or (ii) involve the sale, servicing or development of a product or
           service that competes with a product or service (existing or under development)
           that Employee had involvement with or was provided Confidential Information
           about during the [last two years of Employee’s employment], (iii) involve material
           involvement in business dealings with a Covered Customer on behalf of a
           Competing Business, or (iv) would otherwise be likely to involve the use or
           disclosure of Confidential Information.




1
    This refers to the Look Back Period, which is defined in Section 1(B) (vii) of the Confidentiality Agreement.

                                                            4
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 5 of 23




       20.    The Confidentiality Agreement defines Competing Business, at Section 1(B)(iii),

as:

        “any business entity that develops, makes, is known to be developing, or offers a
       product or service that competes with, or is reasonably expected (within a
       reasonable period of time) to compete with, a product or service of the Company.
       A product or service will be considered competitive if it would replace, displace or
       otherwise interfere with the business opportunities for the Company’s product(s) or
       service(s) of the same, similar or comparable nature.


       21.    Section 6 of the Confidentiality Agreement provides, in full:

       During employment and the Restricted Period, Employee will provide the
       Company (through the Head of Human Resources) with twenty one (21) days
       advance written notice prior to beginning employment with a Competing Business
       (even if self-employed), and will provide any such prospective employer with
       notice of this Agreement. If requested, Employee will provide the Company with
       information about Employee’s new or prospective position that is sufficient for
       Company to verify whether or not the new position would violate this Agreement.
       Prior to engaging in any legal action to challenge the restrictions provided for in
       this Agreement, Employee agrees to provide the Company with written notice of
       his/her intent to challenge the enforceability of the agreement, and if requested by
       the Company, Employee agrees to meet with the Company and negotiate in good
       faith over agreed restrictions necessary to protect the Company’s legitimate
       business interests in an effort to resolve disputed issues. Employee acknowledges
       and agrees that the Company may elect to provide another party notice of this
       Agreement and an opinion about its applicability. While Employee retains the right
       to also communicate his or her disagreement with such an opinion if Employee so
       disagrees, Employee recognizes the Company’s legitimate business interest in
       expressing its opinion and consents to it doing so if it believes such is necessary.
       Employee agrees that he or she will not assert any claim that such conduct is legally
       actionable interference or otherwise impermissible regardless of whether or not this
       Agreement is later found to be enforceable in whole or in part.


       22.    In May 2019, Siemens again promoted Medigo, this time to the position of Global

Vice President – Intracardiac Catheter Business.

       23.    In his position as Global Vice President – Intracardiac Catheter Business, Medigo

managed the relationship with BWI in connection with its ongoing purchases of the 2D Catheter.

Further, he was responsible for efforts to bring the AcuNav Volume ICE Catheter to market. This

                                                5
             Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 6 of 23




included, among other things, hiring and training the sales force, organizing presentations at trade

shows, identifying and developing relationships with what Siemens Healthineers referred to as

“key opinion leaders”, which included doctors who were seen as likely to want to use the ICE

Catheter, hospitals which might be interested in using the device, and manufacturers which might

be interested in incorporating the ICE Catheter into their devices.

       24.       Medigo supervised a team of five ICE Catheter Sales Executives, one Marketing

Professional, one Key Account Sales Professional and one Product Portfolio Management

Manager.

       25.       From approximately the summer of 2018, when he attended the internal workshop,

through his promotion to Global Vice President – Intracardiac Catheter Business, and continuing

through the end of his employment at Siemens Healthineers, Medigo developed and acquired

detailed knowledge of all aspects of its business concerning the AcuNav Volume ICE Catheter,

including building and maintaining relationships with doctors, hospitals and device manufacturers,

developing extensive knowledge of the company’s marketing and development strategies, sales

projections, costs and anticipated profit margins, product strengths and weaknesses, global

marketing and expansion plans and plans for the development of the next generation of ICE

catheters.

       26.       The information about the Siemens Healthineers’ ICE cardiac catheters that

Medigo helped develop, and to which Medigo was exposed by virtue of his employment and the

relationships he developed, represents highly proprietary and confidential information that

Siemens Healthineers did not allow to be disclosed outside the company or without permission

from the company.




                                                 6
            Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 7 of 23




        27.      Siemens Healthineers maintains security measures to protect access to its

confidential information, including requiring use of unique passwords for access to its computer

system and limited access to information within the system which can be based on, among other

things, an employee’s membership in a particular business area, seniority level and geographic

location.

        28.      The information, strategic thinking, development and understanding of Siemens

Healthineers’ marketing plans and the like is highly sensitive and distributed on a need-to-know

basis. Medigo had virtually unlimited access to Siemens Healthineers’ confidential business

information regarding the development, marketing, roll-out and manufacturing of the AcuNav

Volume ICE Catheter and marketing plans; in fact, he not only had access to this information and

strategic thinking, he was instrumental in aspects of its development.

        29.      Moreover, Medigo was expected to study and understand any actual or potential

competitors for the AcuNav Volume ICE Catheter and their strategies, and help develop responses

and proactive strategies to maintain and enhance the market position of Siemens Healthineers.

C.     Medigo’s Separation and Reaffirmation of the Confidentiality Agreement

        30.      In March 2020, Siemens Healthineers engaged in a temporary recall of the AcuNav

Volume Catheter from the market to investigate a limited number of adverse events arising from use

of the device.

        31.      The temporary recall placed a halt to Siemens Healthineers’ sales and marketing efforts

of the AcuNav Volume ICE Catheters, resulting in the company’s decision to reduce staff, including

Medigo.

        32.      The temporary recall did not affect the ongoing sales of the 2D ICE Catheter, which

continues unabated and unaffected by the voluntary recall, or of emergency use of the AcuNav Volume


                                                   7
          Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 8 of 23




ICE Catheter which is still permitted in consultation with the Siemens Healthineers Regulatory and

Quality teams.

        33.       On July 2, 2020, Medigo executed a “Separation Agreement and General Release” (the

“Separation Agreement”) in connection with his separation from Siemens Healthineers, which took

effect on July 1, 2020.

        34.       Pursuant to Section 2 of the Separation Agreement, Siemens agreed to pay Medigo the

gross sum of $405,000 in severance, “representing twelve (12) months base pay plus a lump sum bonus

equal to [Medigo’s] target bonus under the applicable Short Term Incentive Plan with respect to fiscal

year 2020” less applicable withholding and FICA taxes.

        35.       Siemens Healthineers made the payment to Medigo required by Section 2 of the

Separation Agreement on or about July 24, 2020.

        36.       In addition, on or about August 21, 2020, Siemens Healthineers paid Medigo the gross

sum of $2,084, less applicable taxes, representing unvested shares of stock in Siemens Healthineers

AG and Siemens AG that he had received in connection with the share match plan in which he

participated.

        37.       Section 3(a) of the Separation Agreement provided that, in addition to the payment

required by Section 2, Siemens Healthineers would be required to pay Medigo by no later than

December 18, 2020, a bonus to Medigo equal to the bonus he would have received under the Short

Term Incentive Plan had he remained employed for the entire fiscal year 2020, prorated on the number

of days during fiscal year 2020 which elapsed through the end of his employment.

        38.       Section 4 of the Separation Agreement provided that if Medigo elected COBRA

coverage, Siemens Healthineers was obligated to pay for the cost of health coverage for Medigo and

his dependents.


                                                   8
            Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 9 of 23




          39.   Section 5 of the Separation Agreement obligated Siemens Healthineers to provide

Medigo with outplacement services for up to one year in an amount not to exceed $6,000.

          40.   As required by Section 5, Siemens Healthineers arranged for Medigo’s outplacement

services through the Lee Hecht Harrison firm, beginning as of July 6, 2020 for which it has been billed

$6,000.

          41.   Sections 14 and 15 of the Separation Agreement provide, “Executive acknowledges

that he remains bound by any agreements he may have signed during his employment, including but

not limited to any non-solicitation, confidentiality or patent and secrecy agreements, including but not

limited to the November 13, 2018 senior Manager Restrictive Covenants, Confidentiality and

Intellectual Property Assignment Agreement.”

          42.   When Medigo signed the Separation Agreement on July 2, 2020, he hand-wrote the

following directly under his signature, “I have read this separation agreement and general release and

I understand all of its terms. I enter into and sign the agreement knowingly and voluntarily, with full

knowledge of what it means”, and then signed his name below that statement.

D.    NuVera’s Business

          43.   NuVera Medical Inc. (“NuVera”) is a corporation, which on information and belief, is

headquartered in Los Gatos, California.

          44.   NuVera describes itself on its website as “a portfolio company of Shifamed, LLC

[which] is enabling a new era in transcatheter cardiac interventions through the advancement of

real-time 3D intracardiac echocardiography (4D ICE).”              The website can be found at

https://www.nuveramedical.com/#company.




                                                   9
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 10 of 23




       45.      Although, on information and belief, NuVera has not yet made its intracardiac

echocardiographic equipment for sale in any country, it has stated that it “expects to receive FDA

clearance this year [2020].” https://magazine.cardiology2.com/mar2020/nuvera.

       46.      NuVera has announced on its website and in the press that it considers its

intracardiac echocardiographic equipment to be technically superior to that of the AcuNav Volume

ICE Catheter.

       47.      As a result, and on information and belief, NuVera views itself and has been

positioning itself as a direct competitor to Siemens Healthineers in the intracardiac

echocardiographic equipment market.

       48.      On information and belief, NuVera not only views itself and anticipated product

offering as a competitor to the AcuNav Volume Catheter, but is in a position to try to take business

away from Siemens Healthineers in the 2D ICE Catheter area and by interfering in its exclusive

sales agreement with BWI.

E.    Medigo’s Employment at NuVera and Violation of the Confidentiality Agreement

       49.      On information and belief, in or about September 2020, Medigo became employed

by NuVera as its Chief Commercial Officer

       50.      NuVera’s website confirms Medigo’s position as Chief Commercial Officer and

describes him, in part, as, “bring[ing] over 20 years in the cardiovascular medical device space

with a proven track record of commercial success. Prior to NuVera, he held sales leadership and

clinical development positions in several large and start up organizations.”

(https://www.nuveramedical.com/#company)




                                                10
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 11 of 23




       51.     Notwithstanding the provisions of Section 7 of the Confidentiality Agreement, at

no point before joining NuVera did Medigo provide Siemens Healthineers, as required with twenty

days advance notice, or indeed with any notice of the intended commencement of his employment

with NuVera.

       52.     At no point before commencing his employment with NuVera did Medigo provide

Siemens Healthineers with information about his new or prospective position sufficient to enable

Siemens Healthineers to verify whether his new position would violate the provisions of the

Confidentiality Agreement.

F.    Medigo’s Acceptance of the Non-Compete Provisions

       53.     The Confidentiality Agreement and the Separation Agreement contain narrowly

limited restrictions on Medigo’s post-employment activity and provided significant compensation

to Medigo in consideration for his affirmation that the Confidentiality Agreement remained in full

force and effect, including the one-year Restricted Period.

       54.     Medigo knew or should have known that Siemens Healthineers was relying upon

the representations to which he had agreed, and with which he confirmed he would comply,

including the confidentiality and non-compete restrictions contained in the Confidentiality

Agreement and the Separation Agreement. Siemens Healthineers did rely upon Medigo’s

representation that he had agreed to the confidentiality and non-compete restrictions set forth in

the Confidentiality Agreement and the Separation Agreement in providing Medigo the benefits set

forth in those documents.

G.    Medigo’s Breach of the Restrictions

       55.     On information and belief, Medigo’s employment at NuVera places him in a

position where he will be expected to, and will provide assistance to NuVera in connection with


                                                11
          Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 12 of 23




Siemens Healthineers, and in particular its AcuNav Volume ICE Catheter, with which NuVera’s

product will compete directly.

       56.     On information and belief, Medigo’s employment at NuVera places him in a

position by which Siemens Healthineers’ confidential information will inevitably be disclosed to

NuVera.

       57.     Siemens Healthineers has not consented to reducing the term of Medigo’s

contractual restraint, nor did it agree that his employment by NuVera during the Restricted Period,

would be permitted under the terms of the Confidentiality Agreement or the Separation

Agreement.

                                 Imminent Irreparable Harm


       58.     Medigo’s duties and responsibilities on behalf of NuVera by its nature will result

in Medigo violating the Confidentiality Agreement and the Separation Agreement, and inevitably

using or disclosing Siemens Healthineers’ confidential business information and business plans.

       59.     If Medigo is allowed to continue his employment with NuVera in violation of the

Confidentiality Agreement and the Separation Agreement, it will cause irreparable harm to

Siemens Healthineers. Once lost, Siemens Healthineers’ trade secrets cannot be restored. The

nature of the losses that would be caused over time if Siemens Healthineers; trade secrets and

confidential information were disclosed to NuVera or used to help it in competing with Siemens

Healthineers and/or developing a competing business, cannot be fully quantified or fully measured.




                                                12
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 13 of 23




                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

       60.     Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 59 hereof as if fully set forth herein.

       61.     Siemens Healthineers has in place agreements with Medigo, specifically the

Confidentiality Agreement and the Separation Agreement, which impose restrictions on Medigo’s

acceptance of employment with a competitor of Siemens Healthineers.

       62.     By accepting and commencing employment with NuVera (a competitor within the

meaning of the Confidentiality Agreement and the Separation Agreement) before the end of the

one-year restriction period, after accepting benefits from Siemens Healthineers in an amount in

excess of $400,000 as consideration for adhering to the terms of the Confidentiality Agreement

and the Separation Agreement, together with other benefits, and in a job which, on information

and belief, would require the violation of Medigo’s ongoing contractual obligation to protect and

not use or disclose the confidential information about Siemens Healthineers’ business, Medigo is

in breach of Confidentiality Agreement and the Separation Agreement.

       63.     By accepting and beginning employment with NuVera before the expiration of the

non-compete period, and in a manner which violated his obligations under Section 7 of the

Confidentiality Agreement, Medigo has or will provide services to a competitor and/or engage in

activities that would compete with the activities of Siemens Healthineers in breach of the Release,

the stock option grants and the restricted stock unit awards.

       64.     As a result of such conduct, and unless Medigo is enjoined from continuing such

conduct and from remaining employed with NuVera, Siemens Healthineers has suffered and will

continue to suffer irreparable and incalculable harm, including the loss of proprietary and


                                                 13
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 14 of 23




confidential information for which it can never be compensated. No adequate remedy at law exists

for such a breach.

       65.     By virtue of his conduct, Medigo has breached his obligations under the

Confidentiality Agreement and the Separation Agreement and should be required to disgorge all

sums and benefits that he received thereunder.

                              SECOND CAUSE OF ACTION
                            (Tortious Interference with Contract)

       66.     Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 65 hereof as if fully set forth herein.

       67.     Siemens Healthineers has in place agreements with Medigo, specifically the

Confidentiality Agreement and the Separation Agreement, which create restrictions on Medigo’s

acceptance of employment with any competitor of Siemens Healthineers.

       68.     On information and belief, Medigo in engaged in violation of his contractual

obligations to Siemens Healthineers by commencing employment with NuVera (a competitor

within the meaning of the Confidentiality Agreement and the Separation Agreement) and by

undertaking job duties, including efforts to interfere with Siemens Healthineers’ contractual

arrangement with BWI for the sale of 2D ICE Catheters, which would require the violation of

Medigo’s contractual obligation to protect and not use or disclose the confidential information

about Siemens Healthineers’ business that Medigo acquired in the course of his employment with

Siemens Healthineers

       69.     By his aforesaid wrongful actions, Medigo has engaged and will continue to engage

in breach of his contractual obligations to Siemens Healthineers.



                                                 14
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 15 of 23




       70.      Medigo’s interference with Siemens Healthineers’ contractual rights is willful,

malicious, and wanton.

       71.      As a result of such wrongful interference, and unless Medigo is enjoined from

continuing his employment with NuVera in violation of Confidentiality Agreement and the

Separation Agreement, Siemens Healthineers has suffered and will continue to suffer irreparable

and incalculable harm, including the loss of proprietary and confidential information for which it

can never be compensated. No adequate remedy at law exists for such a breach.

                                    THIRD CAUSE OF ACTION
             (Tortious Interference with Existing and Prospective Business Relationships)

       72.      Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 71 hereof as if fully set forth herein.

       73.      As a result of his employment with Siemens Healthineers, Defendant Medigo was

intimately familiar with, and had detailed knowledge concerning, the business relationships that

existed between Siemens Healthineers and its clients and its key opinion leaders.

       74.      Upon information and belief, Defendant Medigo intentionally, with malice, and

without privilege or justification, has interfered and will continue to interfere with Siemens

Healthineers’ business relationships with certain clients and key opinion leaders using unfair or

improper means, and/or with the intent to interfere with such relationships for the benefit of his

new employer NuVera.

       75.      Defendant Medigo had actual notice of his post-employment obligations under his

Separation Agreement and Confidentiality Agreement, which restricted him from soliciting

Siemens Healthineers’ clients and employees for a period of one year following his termination

from employment with Siemens Healthineers.

                                                 15
          Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 16 of 23




         76.    Siemens Healthineers possesses a protectable interest in its contracts and relations

with its clients, in that it has a reasonable expectation of their continued association with Siemens

Healthineers.

         77.    Defendant Medigo’s conduct was undertaken with malice, or in knowing disregard

of or indifference to, the rights and interests of Siemens Healthineers.

         78.    As a direct and proximate result of Defendant Medigo’s interference, Siemens

Healthineers has suffered and will continue to suffer extensive irreparable injury, loss of goodwill,

harm to its business, and other injury and damages for which there is no adequate remedy at law.

         79.    Siemens Healthineers will continue to suffer this harm unless and until Defendant

Medigo is restrained from his current and intended conduct.

         80.    As a direct and proximate result of Defendant Medigo’s interference, Siemens

Healthineers suffered and will continue to suffer damages, which continue to accrue in the form

of attorneys’ fees and costs related to this litigation and lost business in an amount to be proven at

trial.

                                FOURTH CAUSE OF ACTION
                                   (Unfair Competition)

         81.    Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 80 hereof as if fully set forth herein.

         82.    Medigo has engaged in unfair competition by, among other things, participating

with NuVera in a scheme to effectuate a “knowledge transfer” from Medigo which is derived from

and unavoidably incorporates Siemens Healthineers’ confidential information, and trade secrets

without authorization from Siemens Healthineers.



                                                 16
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 17 of 23




       83.       As a result, Siemens Healthineers has suffered and will continue to suffer economic

and also immediate and irreparable harm to its business.

       84.       Unless Medigo is enjoined from continuing to be employed by NuVera and thereby

achieving the aforementioned knowledge transfer, Siemens Healthineers will suffer irreparable

and incalculable harm, including the loss of proprietary and confidential information and business

methods for which it can never be compensated. No adequate remedy at law exists for such a

breach. Money damages alone are inadequate to compensate Siemens Healthineers in full for the

incalculable loss of its competitive advantage, good will, and trade secrets caused by Medigo’s

wrongful acts.

                                   FIFTH CAUSE OF ACTION
                                       (Misappropriation)

       85.       Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 84 hereof as if fully set forth herein.

       86.       Upon information and belief, Medigo is pursuing a plan to engage in the intentional

and wrongful misappropriation of Siemens Healthineers’ property, including its confidential or

proprietary information, through a knowledge transfer to NuVera.

       87.       As a result, Siemens Healthineers has suffered and will continue to suffer economic

damages as well as immediate and irreparable harm to its business and goodwill.

       88.       Unless Medigo is enjoined from his employment with NuVera and thereby

achieving the aforementioned knowledge transfer, Siemens Healthineers will suffer irreparable

and incalculable harm, including the loss of proprietary and confidential information and business

methods for which it can never be compensated. No adequate remedy at law exists for such a

breach. Money damages alone are inadequate to compensate Siemens Healthineers fully for the

                                                 17
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 18 of 23




incalculable loss of its competitive advantage, good will, and trade secrets caused by Medigo’s

wrongful acts.

                                  SIXTH CAUSE OF ACTION
                                     (Unjust Enrichment)

       89.       Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 88 hereof as if fully set forth herein.

       90.       By virtue of his conduct, Medigo has received and retained benefits under the

Confidentiality Agreement and the Separation Agreement that he is not entitled to keep because

of his wrongful conduct, and said benefits are subject to recovery by Siemens Healthineers.

       91.       By virtue thereof, Siemens Healthineers has been harmed in the amount of benefits

provided to Medigo under the Confidentiality Agreement and the Separation Agreement in

exchange for promises and undertakings that he has violated.

                                SEVENTH CAUSE OF ACTION
                                  (Breach of Fiduciary Duty)

       92.       Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 91 hereof as if fully set forth herein.

       93.       Defendant Medigo was employed by Siemens Healthineers in a position of trust

and confidence.

       94.       By virtue of his position at Siemens Healthineers, Defendant Medigo owed a

fiduciary duty and a duty of loyalty to Siemens Healthineers, both during and after his

employment, and was obligated not to divert Siemens Healthineers’ business in which it had a

tangible expectancy, and not to subvert or misappropriate Siemens Healthineers’ confidential

information.

                                                 18
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 19 of 23




       95.     Defendant Medigo breached his fiduciary duties owed to Siemens Healthineers by

directly or indirectly soliciting and/or diverting Siemens Healthineers’ clients and business

opportunities, in which it had a tangible expectancy, to NuVera Medical Inc., a direct competitor,

and/or subverting or misappropriating Siemens Healthineers’ confidential information.

       96.     As a direct and proximate result of Defendant Medigo’s breach of his fiduciary

duties, Siemens Healthineers has suffered and will continue to suffer extensive irreparable injury,

loss of good will, harm to its business, and other injury for which there is no adequate remedy at

law.

       97.     Siemens Healthineers will continue to suffer this harm unless and until Defendant

Siemens Healthineers is restrained from taking further action in breach of his fiduciary duties to

Siemens Healthineers.

       98.     As a direct and proximate result of Defendant Medigo’s breach of his fiduciary

duties, Siemens Healthineers has suffered and will continue to suffer additional damages, which

will continue to accrue in the form of attorneys’ fees and costs related to this litigation and lost

business in an amount to be proven at trial.

       99.     Defendant Medigo committed his actions knowingly, willfully, and in conscious

disregard of Siemens Healthineers’ rights. Accordingly, Siemens Healthineers is entitled to

recover actual and exemplary damages in an amount to be determined at trial.

                             EIGHTH CAUSE OF ACTION
         (Misappropriation of Trade Secrets Under the Defend Trade Secrets Act –
                                    18 U.S.C. § 1836)

       100.    Siemens Healthineers repeats and realleges each and every allegation set forth in

paragraphs 1 through 99 hereof as if fully set forth herein.


                                                 19
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 20 of 23




       101.    Siemens Healthineers has maintained and developed highly valuable trade secrets

and other confidential and proprietary information. This information is safeguarded as

confidential, secret, and is protected from direct or indirect disclosure.

       102.    This information cannot be obtained or properly acquired by outsiders through

legitimate means.

       103.    Siemens Healthineers’ trade secrets and other confidential and proprietary

information are extremely valuable and critical to the company’s operation and business.

       104.    Siemens Healthineers has taken reasonable precautions to preserve the secrecy of

the trade secrets that Medigo was provided.

       105.    The federal Defend Trade Secrets Act recognizes the protection of company’s trade

secrets against actual or threatened misappropriation, and provides that actual or threatened

misappropriation may be enjoined and that damages may be awarded.

       106.    Because Medigo had access to Siemens Healthineers trade-secret information and

other proprietary information, his current position at NuVera exposes the protected information to

disclosure, create a threatened disclosure, inevitable disclosure, and/or the probable disclosure of

such information.

       107.    Unless Medigo is enjoined from disclosing and utilizing this confidential

information, Siemens Healthineers will continue to be immediately and irreparably harmed

because Medigo is now employed by a competitor. Medigo received and currently has the use of

trade secrets and other confidential information developed and maintained by Siemens

Healthineers This information is not generally known to the public, and Medigo can use such




                                                  20
         Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 21 of 23




information, in competition with Siemens Healthineers, to his and NuVera’s economic advantage

and to Siemens Healthineers’ detriment.

       108.    Medigo has willfully and maliciously misappropriated and/or threatened to

misappropriate Siemens Healthineers’ confidential, proprietary information and trade secrets.

       109.    As a result of Medigo’s threatened misappropriation and/or misappropriation of

Siemens Healthineers’ trade secrets, Siemens Healthineers has suffered and will continue to suffer

damages, as well as immediate and irreparable harm, for which there is no adequate remedy at

law.

                                      REMEDY SOUGHT

       WHEREFORE, Siemens Healthineers respectfully requests that judgment be made and

entered against Medigo as follows:

       (1)     AS TO ALL CAUSES OF ACTION, an award granting Siemens Healthineers
               monetary damages, the precise amount to be determined at trial including but not
               limited to the disgorgement of all benefits and sums provided to Medigo under the
               Confidentiality Agreement and the Separation Agreement;

       (2)     Preliminary and permanent injunctions, whereby Medigo would be enjoined from:

               (a)    continuing employment with NuVera Medical, Inc. through July 1, 2021,
               extended to include any period of time in which he has been employed by NuVera
               in any position involving or relating to his prior duties and responsibilities with
               Siemens Healthineers;

               (b)     possessing, using, disclosing, or disseminating any confidential data or
               trade secrets belonging to Siemens Healthineers that were created, discovered, used
               or tested, or being developed, by Siemens Healthineers during Medigo’s
               employment there, unless generally known in the trade or industry in which
               Siemens Healthineers is engaged or ascertained from public or published
               information;

               (c)    providing, managing, or supervising services that (i) are the same as, similar
               to, or comparable in function or purpose to the services Medigo provided to
               Siemens Healthineers in the two years immediately preceding his last two years of
               employment with Siemens Healthineers; (ii) involve the sale, servicing or

                                                21
 Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 22 of 23




      development of a product or service that competes with a product or service,
      existing or under development, that Medigo had involvement with or was provided
      confidential information about during his last two years of employment with
      Siemens Healthineers, including the 2D ICE Catheter, the AcuNav V ICE Catheter
      and the AcuNav Volume ICE Catheter (collectively the “ICE Catheters”);
      (iii) involve, on behalf of a competing business, including NuVera Medical, Inc.,
      material involvement in business dealings with any person or entity doing business
      with Siemens Healthineers, negotiating to do business with Siemens Healthineers,
      or to whom a proposal to do business was pending at the time Medigo’s
      employment with Siemens Healthineers ended (i.e., July 1, 2020), and that Medigo
      had business dealings with, managed business dealings with, or was provided or
      had access to confidential information about, during the last two years of
      employment with Siemens Healthineers; or (iv) would otherwise be likely to
      involve the use or disclosure of Siemens Healthineers’ confidential information;

      (d)      soliciting or participating in the solicitation of any person or entity doing
      business with Siemens Healthineers, negotiating to do business with Siemens
      Healthineers, or to whom a proposal to do business was pending at the time
      Medigo’s employment with Siemens Healthineers ended (i.e., July 1, 2020), and
      that Medigo had business dealings with, managed business dealings with, or was
      provided or had access to confidential information about, during the last two years
      of employment with Siemens Healthineers, for the purpose of (a) diverting business
      opportunities away from Siemens Healthineers; (b) causing any person or entity
      doing business with Siemens Healthineers, negotiating to do business with Siemens
      Healthineers, or to whom a proposal to do business was pending at the time
      Medigo’s employment with Siemens Healthineers ended (i.e., July 1, 2020), and
      that Medigo had business dealings with, managed business dealings with, or was
      provided or had access to confidential information about, during the last two years
      of employment with Siemens, to avoid, stop or reduce business activities with
      Siemens Healthineers; or (c) inducing any person or entity doing business with
      Siemens Healthineers, negotiating to do business with Siemens Healthineers, or to
      whom a proposal to do business was pending at the time Medigo’s employment
      with Siemens Healthineers ended (i.e., July 1, 2020), and that Medigo had business
      dealings with, managed business dealings with, or was provided or had access to
      confidential information about, during the last two years of employment with
      Siemens, to do business with NuVera Medical, Inc. or any parent, subsidiary or
      affiliate corporation;

(3)   Declaratory judgment that Defendant Medigo breached the Confidentiality
      Agreement and that, pursuant to Section 7(C) thereunder, Siemens Healthineers is
      entitled to recover its attorneys’ fees, costs and expenses incurred in enforcing the
      Confidentiality Agreement.

(4)   Attorneys’ fees;

(5)   Costs of suit, pre-judgment and post-judgment interest in the maximum amounts


                                       22
 Case 1:20-cv-09634-JPO Document 1 Filed 11/17/20 Page 23 of 23




      allowed by law;

(6)   Exemplary damages in a sum to be determined by the Court and finders of fact in
      an amount reasonable and necessary to punish Medio for his willful, malicious and
      wrongful conduct and to deter future misconduct; and

(7)   Judgment granting Plaintiff such other and further relief as the Court may deem
      just, equitable, and proper.

Date: November 17, 2020
      New York, New York


                                           /s/ Eric A. Savage
                                          Eric A. Savage (ES-4709)
                                          LITTLER MENDELSON, PC
                                          900 Third Avenue
                                          New York, New York 10022.3298
                                          212.583.9600

                                          Attorneys for Plaintiff Siemens Medical
                                          Solutions USA, Inc.




                                     23
